Title: To Thomas Jefferson from John B. West, 15 February 1824
From: West, John B.
To: Jefferson, Thomas

Dr Sir  Nashville 15th February 1824.In endeavoring to obtain information concerning Col Birds lottery for the disposal of land in the City of Richmond, which took place some time before the Revolutionary war, and all that drew lots as far as they can be come at I know of no source more competent than yourself rendered so by superior opportunities, to give such information.I find it necessary with the view of recovering some lots of ground acquired by sd lottery to—make out as strong evidence as possible, the lots remained unclaimed to this hour! a remarkable coincidence.Should you have it in your power therefore to furnish me with any facts concerning sd lottery by note or reference, with somthing of a list of those who may have drawn lots there, you would render a  lasting obligation, if it is not too great a task, by giving them in dtail, I have heard of an Act of the Legislature of Virginia confirming the traditions concerning sd lottery, growing out of the loss of the records during the war, to which I hope you can refer me.I have a communication from Mr James Plasants jr of Richmd v’a, informing me of the true situation of sd lots at this time, we claim under Charles Burton who was a sea captain, and whose Father was said to have lived on the property at, or near, the mouth of Chocko Creek—You may have known them. I wish to ascertain which of those persons drew sd lots.May your days be yet many and HappyJno. B. West